internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-112782-02 date may re legend decedent spouse foundation date date county court dear this is in response to your date letter and other correspondence requesting rulings concerning the estate_tax consequences of the proposed disclaimer and the proposed reformation of a_trust you have requested the following rulings spouse’s proposed disclaimer of her right to receive principal distributions from the trust will constitute a qualified_disclaimer under sec_2518 of the internal_revenue_code the proposed reformation of the trust will be a qualified_reformation under sec_2055 an estate_tax charitable deduction under sec_2055 will be allowed for the present_value of the remainder_interest in the reformed trust the present_value of the spouse’s right to receive unitrust payments from the reformed trust will qualify for the estate_tax_marital_deduction under sec_2056 the facts submitted are as follows plr-112782-02 decedent executed a will on date under section third of the will trustees are to hold the balance of decedent’s estate after payment of expenses debts and certain bequests in trust and pay to decedent’s surviving_spouse spouse or apply for her benefit such part or all of the net_income and or principal as they deem reasonable for her support care and welfare in exercising such discretion the trustees are directed to consider her current standard of living and see that such standard is maintained or increased as spouse shall desire during her lifetime section third further states that the purpose of the trust is to provide for the support of spouse during her lifetime and to be used for charitable purposes after her death section fifth provides that upon the death of spouse the trust shall terminate and the remainder shall be distributed to a tax-exempt charitable foundation that decedent intends to create section sixth provides that if decedent fails to form a charitable foundation prior to his death the remaining property held in the trust shall be transferred to foundation an organization described in sec_501 with the income to be used for its general charitable purposes decedent died on date decedent failed to form a charitable foundation prior to his death spouse was nearest age on the date of decedent’s death spouse proposes to disclaim irrevocably in writing and within nine months of date all of her interest as a discretionary distributee of the trust corpus during her lifetime the disclaimer will not extend to any other distribution to which spouse may become entitled as a result of the reformation of the trust after spouse disclaims her interest in trust corpus but within days of the due_date for filing the u s estate and generation-skipping_transfer_tax return form_706 including extensions the trustees propose to petition the county court to reform the trust pursuant to sec_2055 in order to comply with the requirements for a charitable_remainder_unitrust under sec_664 as of date following reformation the trust will provide for a unitrust_amount equal to of the net fair_market_value of the trust assets valued annually at the beginning of each taxable_year of the trust to be paid quarterly at the end of each quarter to spouse for her life on spouse’s death the trust corpus will be paid to foundation law and analysis ruling sec_2046 provides that disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax plr-112782-02 provisions sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent’s spouse or to a person other than the person making the disclaimer sec_25_2518-3 of the gift_tax regulations provides that if the requirements of sec_2518 are satisfied the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest in the same property for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in the securities bequeathed to a’s estate and if the remaining requirements of sec_2518 are satisfied a can make a qualified_disclaimer of either the income_interest or the remainder sec_25_2518-3 example considers a situation where h is the income_beneficiary of a_trust and also possesses the right as trustee to invade corpus for h’s health maintenance support and happiness in addition h possesses a testamentary power to appoint trust corpus the example concludes that if h disclaims both the power to invade corpus for h’s benefit and the testamentary power to appoint corpus while retaining the income_interest h’s disclaimer will be a qualified_disclaimer sec_25_2518-3 example describes a situation where w is to receive all of the trust income_for_life the trustee has the power to invade the trust corpus for the support or maintenance of d during the life of w the trust is to terminate at w’s death at which time the trust property is to be distributed to d d makes a timely disclaimer of the right to corpus during w’s life but does not disclaim the remainder_interest the example concludes that d’s disclaimer is a qualified_disclaimer assuming the remaining requirements of sec_2518 are met plr-112782-02 in this case spouse proposes to disclaim her right to receive distributions from the trust corpus pursuant to section third of decedent’s will spouse’s interest in the corpus of the trust is a separate interest in the trust for purposes of sec_2518 accordingly assuming the other requirements of sec_2518 are satisfied we conclude that the proposed disclaimer will be a qualified_disclaimer under sec_2518 ruling sec_2 - sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that no deduction will be allowed for an interest passing to a charitable_organization where an interest in the same property other than an interest which is extinguished upon the decedent’s death passes to a noncharitable beneficiary unless in the case of a remainder_interest the interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly sec_2055 provides that if a_trust must be reformed in order to qualify under sec_2055 the reformation will be a qualified_reformation and the charitable interest will be deductible under sec_2055 if the following requirements are satisfied the interest is one for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for the requirements in sec_2055 the nonremainder interest both before and after the qualified_reformation must terminate at the same time the reformation is effective as of the date of the decedent’s death the difference between the actuarial value of the qualified_interest determined as of the date of the decedent’s death and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest and if all noncharitable interests in the trust prior to reformation are not expressed in specified dollar amounts or a fixed percentage of the fair plr-112782-02 market_value of the property then a judicial proceeding is commenced no later than days after the date the federal estate_tax_return including extensions is due or if no federal estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created for both charitable and private purposes a deduction may be taken for the value of the charitable interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest in the instant case as discussed above spouse’s disclaimer of her interest in the corpus of the trust will be a qualified_disclaimer under sec_2518 thus for estate_tax purposes the disclaimed interest is treated as if it had never been transferred to spouse instead it is considered as passing directly from decedent to foundation thus for estate_tax purposes as of the date of decedent’s death spouse’s right to receive trust income is deemed to be the only noncharitable interest in the trust therefore we conclude that if the disclaimer is executed and the requirements of sec_2518 are otherwise satisfied the charitable interest in the trust prior to reformation would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 in other words the value of the remainder_interest in the trust determined based on the assumption that all the trust income is distributed to the income_beneficiary would qualify for a charitable deduction but for the provisions of sec_2055 accordingly the first requirement for a qualified_reformation under sec_2055 is satisfied the proposed reformation satisfies the second requirement for a qualified_reformation under sec_2055 since spouse’s interest both before and after the proposed reformation will terminate at the same time ie at spouse’s death the proposed reformation will also satisfy the third requirement because the reformation will be effective as of the date of decedent’s death with respect to the fourth requirement based on the interest rate under sec_7520 for the month of decedent’s death of the factor for determining the actuarial value of the charitable_remainder interest in the trust prior to reformation following the death of an individual aged is the factor for determining the actuarial value of the charitable_remainder interest in trust as reformed is thus the difference between the actuarial value of the reformable_interest in trust and the qualified_interest after reformation will be less than percent of the actuarial value of the reformable_interest accordingly the proposed reformation satisfies the fourth requirement under sec_2055 the proposed reformation will satisfy the fifth requirement under sec_2055 since even though spouse's interest in the reformable trust is not expressed in a specified dollar amount or a fixed percentage of the fair_market_value of the trust it plr-112782-02 is represented that a judicial proceeding to reform the trust is to be commenced within days of the date that the decedent’s federal estate_tax_return is due accordingly we conclude that the proposed reformation will be a qualified_reformation for purposes of sec_2055 provided that the reformation is effective under local law is commenced timely and the trust as reformed satisfies the requirements of a charitable_remainder_unitrust as described under sec_664 furthermore if the trust as reformed meets the requirements of a charitable_remainder_unitrust as described under sec_664 the present_value of the remainder_interest in the trust determined in accordance with sec_20_2055-2 will be allowed as an estate_tax charitable deduction under sec_2055 ruling sec_2056 allows an estate_tax deduction for the value of any interest in property that passes or has passed from a decedent to a surviving_spouse to the extent that the interest is included in the decedent’s gross_estate sec_2056 provides that a deduction is not allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides generally that if the surviving_spouse of the decedent is the only noncharitable beneficiary of a qualified_charitable_remainder_trust ie a_trust described in sec_664 sec_2056 will not apply to any interest in the trust which passes or has passed_from_the_decedent to the surviving_spouse sec_20_2056_b_-8 provides that if the surviving_spouse is the only noncharitable beneficiary of a charitable_remainder_unitrust described in sec_664 the value of the unitrust_interest passing to the spouse qualifies for the marital_deduction under sec_2056 and the value of the remainder_interest qualifies for a charitable deduction under sec_2055 in this case spouse will be the only noncharitable beneficiary of the reformed trust accordingly provided the reformed trust satisfies the requirements of sec_664 the value of the unitrust_interest in the reformed trust passing_to_spouse will qualify for the federal estate_tax_marital_deduction under sec_2056 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-112782-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner assistant to branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
